ON REHEARING.
MoCLELLAN, J.—
(4) Upon further reflection, to which the applicant for rehearing urges the court, the *83court is confirmed in its conclusion that the judgment entry’s quoted recital confined the issues tried to those, only, made by a general traverse of the several counts of the complaint. The recitals of the judgment entry are conclusive where they define, or by necessary effect confine, the issues on which the trial was had.— Providence Ins. Society v. Pruett, 157 Ala. 504, 546, 547, 47 South. 1019, and cases therein cited; N. C. & St. L. Ry. Co. v. Hammond, 104 Ala. 191, 198, 15 South. 935. The bill of exceptions cannot be allowed to contradict the recitals of such a judgment entry. And this rule does not, of course, conflict with the rule thus set forth in N. C. & St. L. Ry. Co. v. Hammond, 104 Ala. at page 198 15 South. at page 938: “Where it is perfectly clear from the entire transcript that the case was tried upon other issues than that of the general issue, although the pleadings did not show them, this court has reviewed the rulings of the primary court growing out of such issue.”
The recitals of this judgment entry manifestly exclude any issue or joinder in issue upon matters of defense that must have been specially pleaded unless waived, which does not appear to have been done. The ruling we make, of which applicant complains, is not at all based upon a narrow, strained, and ultra-technical construction of the judgment entry. The considerations underlying the ruling here made, in accord with many previous decisions of this court, consist with the presumption against prejudicial error in the judgment appealed from, and also tend to conserve the orderly, rational administration of the law on appeals. The point of the ruling under review was expressly, plainly taken and urged on pages 2 and 4 of brief filed with this court for appellee.
The application for rehearing must be denied.